COSMETIC APPLICATOR
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 8/17/2020, with respect to the rejection(s) of claim(s) 1-5, 8-16, and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.
Applicant argues, because Gueret’s opening is sized to receive small pellet 14, applicant submits that it is unlike any opening that could receive Guinzburg’s bag 4.
Argument is moot, in lieu of the amendments, Gueret is not used to teach this limitation.
Applicant argues Clements, Brewer ‘533, and Brewer ‘287 does not cure the deficiencies of Guinzburg, Gordon, and Gueret but does not supply any further reasoning.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-3, 5, 8, and 13-16 rejected under 35 U.S.C. 103 as being unpatentable over Guinzburg (US 1439734) in view of Gordon et al. (US 9259075), and further in view of Giallourakis (US 4670962).
Regarding claim 1, Guinzburg teaches a cosmetic applicator comprising a core defined by a pressurizable body (4) shaped for application of a cosmetic formulation, the pressurizable body (4) being made from a deformable material and having at least one interior compartment that is configured to be pressurized, the pressurizable body (4) having at least first and second opposing sides defining the at least one interior compartment and at least first and second soft edges defined between the first and second opposing sides such that the pressurizable body (4) has an overall pillow shape, wherein each of the first and second opposing sides are generally convex in shape and taper toward at least one edge (Fig. 1; see annotated Fig. below; lines 30-33; lines 60-65);
and a cover (1) (Fig. 1).
Guinzburg does not teach the first and second opposing sides taper toward at least one corner; 
the cover removably securable on the core, wherein the cover includes an elastic opening configured such that the core can be passed through the elastic opening and received within the cover.
Gordon et al. teach a cosmetic applicator (10) comprising a core (16, 18, 19) defined by a body (12, 13) made from a deformable material and having at least one interior compartment, the body (12, 13) having at least first (12) and second (13) opposing sides defining the at least one interior compartment defining an overall pillow shaped body, wherein each of the first (12) and second (13) opposing sides are generally convex in shape and taper toward at least one corner (See annotated Figs. below; Fig. 2 (to demonstrate taper); Col. 13, lines 13-19).
	Giallourakis teaches and applicator comprising a core defined by a body (2), the body (2) being made from a deformable material, the body (2) having at least first and second opposing sides (top, 
	and a cover (8) removably securable on the core, wherein the cover (8) includes an elastic opening (3A, 13) configured such that the core can be passed through the elastic opening (3A, 13) and received within the cover (8) (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the body of Guinzburg in a square shape, as taught by Gordon, therefore having the opposing sides taper towards a corner, because Gordon et al. demonstrates that a softened, square shape is not novel in the personal article field.  
	Further, it would have been obvious to have the core removable from the cover, and an elastic opening in the cover for the core to be passed through, of Guinzburg, as taught by Giallourakis, because Guinzburg teaches the importance of extending the life of the applicator and keeping the applicator clean (lines 19-27).  By having the core be removable from the cover, the cover can easily be washed, dried, replaced when worn, and the core can be inflated/deflated for desired use, extending both the life of the core and the cover.  Giallourakis teaches it is known in the art to have a removable cover over a cleaning implement (could easily be applied to a facial cleaning implement) using an elastic band to stretch over the square core.
Regarding claim 2, Guinzburg in view of Gordon et al., and further in view of Giallourakis teach wherein the pressurizable body (12, 13) has at least first, second, and third corners (Gordon et al., see annotated Fig. 5 below).   	
Regarding claim 3, Guinzburg in view of Gordon et al., and further in view of Giallourakis teach wherein the pressurizable body (4) includes at least one opening (5) configured to selectively allow at least one of a gas, liquid, and a fluid to flow into and out of the at least one interior compartment (Guinzburg, Fig. 1; see annotated Fig. below; lines 78-73).
claim 5, Guinzburg in view of Gordon et al., and further in view of Giallourakis teach wherein a portion of the core (4, Guinzburg) is configured to protrude through the elastic opening (3A, Giallourakis) when the core (4, Guinzburg) is received within the cover (1, Guinzburg) (Guinzburg, Fig. 1; Giallourakis, Fig. 4).
Regarding claim 8, Guinzburg in view of Gordon et al., and further in view of Giallourakis teach wherein at least one of the core and the cover (4, 1) is comprised at least in part of at least one of a hydrophilic material (velor) and a hydrophobic (rubber) material (Guinzburg, see annotated Fig. below; lines 55-57; lines 85-78; Fig. 1).
Regarding claim 13, Guinzburg teaches a cosmetic applicator comprising: a core defined by a pressurizable body (4) shaped for application of a cosmetic formulation, the pressurizable body (4) being made from a deformable material and having at least one interior compartment that is configured to be pressurized, the pressurizable body (4) having at least first and second opposing sides defining the at least one interior compartment and at least first and second soft edges defined between the first and second opposing sides such that the pressurizable body (4) has an overall pillow shape, wherein each of the first and second opposing sides are generally convex in shape and taper toward at least one edge (Fig. 1; see annotated Fig. below; lines 30-33; lines 60-65);
and a cover (1) securable onto the core (4) (Fig. 1).
Guinzburg does not teach the first and second opposing sides taper toward at least one corner; 
wherein the cover includes an elastic opening configured such that the core can be passed through the elastic opening and received within the cover, and a portion of the core is configured to protrude through the elastic opening when the core is received within the cover. 
Gordon et al. teach a cosmetic applicator (10) comprising a core (16, 18, 19) defined by a body (12, 13) made from a deformable material and having at least one interior compartment, the body (12, 13) having at least first (12) and second (13) opposing sides defining the at least one interior to demonstrate taper); Col. 13, lines 13-19).
Giallourakis teaches and applicator comprising a core defined by a body (2), the body (2) being made from a deformable material, the body (2) having at least first and second opposing sides (top, bottom) and at least first and second soft edges (sponge, corners of square) such that the body (2) has an overall pillow shape (Fig. 3);
	and a cover (8) securable on the core, wherein the cover (8) includes an elastic opening (3A, 13) configured such that the core can be passed through the elastic opening (3A, 13) and received within the cover (8), and a portion of the core is configured to protrude through the elastic opening (3A, 13) when the core is received within the cover (8) (Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to create the body of Guinzburg in a square shape, as taught by Gordon, therefore having the opposing sides taper towards a corner, because Gordon et al. demonstrates that a softened, square shape is not novel in the personal article field.  
	Further, it would have been obvious to have an elastic opening in the cover for the core to be passed through (protrude through), of Guinzburg, as taught by Giallourakis, because Guinzburg teaches the importance of extending the life of the applicator and keeping the applicator clean (lines 19-27).  By having the core be removable from the cover (protrude through the cover), the cover can easily be washed, dried, replaced when worn, and the core can be inflated/deflated for desired use, extending both the life of the core and the cover.  Giallourakis teaches it is known in the art to have a removable cover over a cleaning implement (could easily be applied to a facial cleaning implement) using an elastic band to stretch over the square core.
claim 14, Guinzburg in view of Gordon et al. and further in view of Giallourakis teach wherein the pressurizable body (12, 13) has at least first, second, and third corners (Gordon et al., see annotated Fig. 5 below).   	
Regarding claim 15, Guinzburg in view of Gordon et al. and further in view of Giallourakis teach wherein the pressurizable body (4) includes at least one opening (5) configured to selectively allow at least one of a gas, liquid, and a fluid to flow into and out of the at least one interior compartment (Guinzburg, Fig. 1; see annotated Fig. below; lines 78-73).
Regarding claim 16, Guinzburg in view of Gordon et al., and further in view of Giallourakis teach wherein at least one of the core and the cover (4, 1) is comprised at least in part of at least one of a hydrophilic material (velor) and a hydrophobic (rubber) material (Guinzburg, see annotated Fig. below; lines 55-57; lines 85-78; Fig. 1).
Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Guinzburg (US 1439734) in view of Gordon et al. (US 9259075), and further in view of Giallourakis (US 4670962) and Clements (US 3337895).
Regarding claim 9, Guinzburg in view of Gordon et al., and further in view of Giallourakis teach the applicator of claim 8.
Guinzburg in view of Gordon et al., and further in view of Giallourakis do not teach wherein the hydrophilic material is chosen from a group consisting of polyvinylpyrolidone (PVP), polyurethanes, polyacrylic acid (PAA), polyethylene oxide (PEO), polysaccharides, and any combination thereof.
Clements teaches a cosmetic applicator wherein at least one of the core and cover is comprised of a hydrophilic material, wherein the hydrophilic material is chosen from a group consisting of polyvinylpyrolidone (PVP), polyurethanes, polyacrylic acid (PAA), polyethylene oxide (PEO), polysaccharides, and any combination thereof.
.
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Guinzburg (US 1439734) in view of Gordon et al. (US 9259075), and further in view of Giallourakis (US 4670962) and Brewer et al. (US 9,750,533).
Regarding claim 10, Guinzburg in view of Gordon et al., and further in view of Giallourakis teach claim 8.
Guinzburg in view of Gordon et al., and further in view of Giallourakis do not teach wherein the hydrophobic material is chosen from a group consisting of manganese oxide polystyrene (MnO2/PS) nano-composite, zinc oxide polystyrene (ZnO/PS) nano-composite, precipitated calcium carbonate[3], carbon nano-tube structures, silica nano-coating, and any combination thereof.
Brewer et al. teach a cosmetic device with a removable core (54) (Abstract; Fig. 2);
wherein at least one of the core and the cover is comprised at least in part of at least one of a hydrophilic material and a hydrophobic material (Col. 4, lines 61-67); 
wherein the hydrophobic material is chosen from a group consisting of manganese oxide polystyrene (MnO2/PS) nano-composite, zinc oxide polystyrene (ZnO/PS) nano-composite, precipitated calcium carbonate[3], carbon nano-tube structures, silica nano-coating, and any combination thereof (Col. 7, lines 2-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the hydrophobic materials taught by Brewer et al. with the hydrophobic surface of the core taught by Guinzburg in view of Gordon et al. and Giallourakis, because .
Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Guinzburg (US 1439734) in view of Gordon et al. (US 9259075), and further in view of Giallourakis (US4670962) and Brewer (US 9307827).
Regarding claim 11, Guinzburg in view of Gordon et al., and further in view of Giallourakis teach claim 8.
Guinzburg in view of Gordon et al., and further in view of Giallourakis do not teach the cover treated with a plasma treatment.
Brewer teaches a cosmetic device for applying to the skin with a removable core (20) (Fig. 1; Col. 3, lines 54-57);
wherein at least one of the core (20) and the cover is comprised at least in part of at least one of a hydrophobic material (Fig. 1; Col. 4, lines 32-40); 
wherein the at least one of the core (20) and the cover is treated with a plasma treatment (Fig. 1; Col. 8, lines 29-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to treat at least one of the core or cover taught by Guinzburg, in view of Gordon et al., and further in view of Giallourakis with plasma, as taught by Brewer, because Brewer plasma treatment is a commonly known chemical procedure for treating a surface of a cosmetic appliance for increasing the substrate energy (Brewer, Col. 8, lines 29-31).  By increasing the substrate energy, the surface is thereby strengthened; a desirable quality for a reusable applicator.
Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Guinzburg (US 1439734) in view of Gordon et al. (US 9259075), and further in view of Giallourakis (US4670962) and Aubert et al. (US 10117811).
Regarding claim 21, Guinzburg in view of Gordon et al. and further in view of Giallourakis teach claim 13.
Guinzburg in view of Gordon et al. and further in view of Gaillourakis do not teach wherein the cover includes at least one area of varying thickness.
Aubert et al. teaches a cosmetic applicator with a cover (11, 12) including at least one area of different thickness (Fig. 1a; Col. 16, lines 16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to vary the thickness of the cover taught by Guinzburg in view of Gordon et al., and further in view of Gaillourakis, as taught by Aubert et al. because Aubert et al. teaches various thicknesses allow for a large variety of shapes and sizes, as well as optimizing dry time (Col. 4, lines 41-49).  Incorporating a cover with various thicknesses would improve dry time and flexibility at naturally thicker parts (seams) in the combination taught by Guinzburg in view of Gordon et al., and further in view of Giallourakuis.



    PNG
    media_image1.png
    199
    551
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    356
    644
    media_image2.png
    Greyscale

Gordon et al., annotated Fig. 2

    PNG
    media_image3.png
    398
    406
    media_image3.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304.  The examiner can normally be reached on 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723